 1   WILSON, ELSER, MOSKOWITZ,
     EDELMAN & DICKER LLP
 2   GENESE K. DOPSON (SBN 108333)
     JIANLIN SONG (SBN 289226)
 3   525 Market Street, 17th Floor
     San Francisco, California 94105
 4   Telephone:     (415) 433-0990
     Facsimile:     (415) 434-1370
 5   Email: Genese.Dopson@wilsonelser.com
            Jianlin.Song@wilsonelser.com
 6
     Attorneys for Defendant
 7   OMNILIFE SCIENCE, INC.

 8   FAEGRE BAKER DANIELS LLP
     TARIFA B. LADDON (SBN 240419)
 9   tarifa.laddon@faegrebd.com
     11766 Wilshire Blvd, Suite 750
10
     Los Angeles, CA 90025
11   Telephone:    (310) 500-2090
     Facsimile:    (310) 500-2091
12
     Attorneys for Defendant
13   ZIMMER BIOMET, INC.
14
                             UNITED STATES DISTRICT COURT
15                  EASTERN DISTRICT OF CALIFORNIA – FRESNO DIVISION
16
     LEROY MAYFIELD,                                  CASE NO. 1:19-CV-00719-DAD-EPG
17
                           Plaintiff,                 STIPULATION FOR PROTECTIVE
18                                                    ORDER; AND ORDER
19           vs.                                      Complaint Filed: July 12, 2018
20   ZIMMER BIO, INC.; OMNIlife Science,              Judge: Hon. Dale A. Drozd/Hon. Erica P.
     Inc., and DOES 1-10,                             Grosjean
21                                                    Trial Date: May 25, 2021
     Defendants.
22

23
     1.      PURPOSES AND LIMITATIONS
24
             This Stipulation and Protective Order (from herein “Protective Order”) shall govern the use
25
     and treatment of documents, electronically stored information, tangible things, and deposition
26
     testimony produced in the above-captioned Action and all related appeals. Disclosure and
27

28                                                    1
                                STIPULATION AND [PROPOSED] PROTECTIVE ORDER
     2315206v.1
     2315206v.1
 1   discovery activity in this Action will involve production of confidential, proprietary, or private

 2   information for which special protection from public disclosure and from use for any purpose other

 3   than prosecuting this litigation is warranted. Accordingly, Plaintiff Leroy Mayfield (“Plaintiff”),

 4   Defendant OMNIlife Science, Inc. (“OMNI”), Defendant Zimmer Biomet, Inc. (“Zimmer”) (OMNI

 5   & Zimmer, collectively, “Defendants,” Defendants and Plaintiff, collectively, “Parties” and

 6   individually, a “Party”) hereby stipulate to and petition the court to enter the following Stipulation

 7   and Protective Order. The Parties acknowledge that this Protective Order does not confer blanket

 8   protections on all disclosures or responses to discovery and that the protection it affords from public

 9   disclosure and use extends only to the information or items that are entitled to confidential

10   treatment under the applicable legal principles. The Parties further acknowledge, as set forth in

11   Section 12.3 below, that this Protective Order does not entitle them to file confidential information

12   under seal.

13           The Parties further acknowledge that in the event any Party seeks to file any materials that

14   are subject to protection under this Protective Order with the Court, that Party shall file such

15   protected materials in accordance with California Rules of Court rules 2.550 and 2.551, which limit

16   the circumstances and manner in which court records may be sealed.

17   2.      DEFINITIONS

18           2.1    “Challenging Party” means a Party that challenges the designation of information or

19   items under this Order.

20           2.2    “CONFIDENTIAL” Information or Items means information (regardless of how it

21   is generated, stored or maintained) or tangible things, that includes but is not limited to proprietary

22   rights, including technical information constituting trade secrets, confidential know how and the

23   like; corporate information, including product design and development; manufacturing and selling;

24   know how and the like; customer and customer lists; and documents and technical information

25   pertaining to Defendants.

26           (a)    This Protective Order shall not apply to the following materials:
27                          (1)     Documents of public record;

28                                                      2
                                  STIPULATION AND [PROPOSED] PROTECTIVE ORDER
     2315206v.1
     2315206v.1
 1                            (2)     Documents filed with any federal or state agency, copies of which are

 2   required by that agency to be freely available in their entirety to the public; and

 3                            (3)     Documents or articles published in trade magazines or other general

 4   circulation publications

 5            2.3    “Counsel” means Counsel of Record and House Counsel (as well as their support

 6   staff) to any party in this lawsuit.

 7            2.4    “Designating Party” means a Party that designates information or items that it

 8   produces in disclosures or in responses to discovery as “CONFIDENTIAL”.

 9            2.5    “Disclosure or Discovery Material” means all items, documents or information,

10   regardless of the medium or manner in which it is generated, stored, or maintained (including,

11   among other things, testimony, transcripts, and tangible things), that are produced or generated in

12   disclosures or responses to discovery in this matter.

13            2.6    “Document” means all written, recorded, electronically stored, or graphic material

14   produced or created by a party or any other person, whether produced pursuant to the Federal Rules

15   of Civil Procedure, subpoena, by agreement, or otherwise.

16            2.7    “Expert” means a person with specialized knowledge or experience in a matter

17   pertinent to the litigation who has been retained by a Party or its counsel to serve as an expert

18   witness or as a consultant in this action.

19            2.8    “House Counsel” means attorneys who are employees of a party to this action (as

20   well as their support staff). House Counsel does not include Outside Counsel of Record or any

21   other outside counsel.

22            2.9    “Outside Counsel of Record” means attorneys who are not employees of a party to

23   this action but are retained to represent or advise a party to this action and have appeared in this

24   action on behalf of that party or are affiliated with a law firm which has appeared on behalf of that

25   party.

26            2.10   “Party” means any party to this action, including all of its officers, directors,
27   employees, consultants, retained experts, and Outside Counsel of Record (and their support staff).

28                                                       3
                                    STIPULATION AND [PROPOSED] PROTECTIVE ORDER
     2315206v.1
     2315206v.1
 1           2.11   “Producing Party” means a Party that produces Disclosure or Discovery Material in

 2   this action.

 3           2.12   “Professional Vendors” means persons or entities that provide litigation support

 4   services (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and

 5   organizing, storing, or retrieving data in any form or medium) and their employees and

 6   subcontractors.

 7           2.13   “Protected Material” means any Disclosure or Discovery Material that is designated

 8   as “CONFIDENTIAL.”

 9           2.14   “Receiving Party” means a Party that receives Disclosure or Discovery Material

10   from a Producing Party.

11           2.15   “Redaction(s)” means the censoring or obscuring of part of a text for legal or

12   security purposes.

13   3.      SCOPE

14           The protections conferred by this Protective Order cover not only Protected Material (as

15   defined above), but also (1) any information copied or extracted from Protected Material; (2) all

16   copies, excerpts, summaries, notes, memoranda, computer databases or compilations of Protected

17   Material; and (3) any testimony, conversations, or presentations by Parties or their Counsel that

18   might reveal Protected Material. However, the protections conferred by this Protective Order do not

19   cover the following information: (a) any information that is in the public domain at the time of

20   disclosure to a Receiving Party or becomes part of the public domain after its disclosure to a

21   Receiving Party as a result of publication not involving a violation of this Protective Order,

22   including becoming part of the public record through trial or otherwise; and (b) any information

23   known to the Receiving Party prior to the disclosure or obtained by the Receiving Party after the

24   disclosure from a source who obtained the information lawfully and under no obligation of

25   confidentiality to the Designating Party. Any use of Protected Material at trial shall be governed by

26   a separate agreement or order.
27           Protected Material shall not be disclosed in any fashion, nor be used for any purpose other

28   than the analysis and preparation for trial of this action,
                                                          4      except with the prior written consent of the
                                 STIPULATION AND [PROPOSED] PROTECTIVE ORDER
     2315206v.1
     2315206v.1
 1   party or other person originally designating a document as a stamped confidential document, or as

 2   hereinafter provided under this Protective Order.

 3           Protected Material produced in hard-copy form shall not be digitized or otherwise put in

 4   computer readable format (such as PDF format) by the person receiving the documents. Protected

 5   Material produced in electronic form shall not be converted to any other electronic form and shall

 6   not be copied onto any hard drive, disk, back-up tape or any other medium that would allow the

 7   electronic stamped confidential document to be disclosed to anyone other than the person receiving

 8   the document.

 9           It is acknowledged that certain documents and other information to be made available by

10   Defendants contain confidential and proprietary information and trade secrets essential to the

11   continued business interests of Defendants, and that the improper disclosure of such information

12   would cause substantial damage to the legitimate business interest of Defendants.

13   4.      DURATION

14           Even after final disposition of this litigation, the confidentiality obligations imposed by this

15   Protective Order shall remain in effect until a Designating Party agrees otherwise in writing or a

16   court order otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all

17   claims and defenses in this action, with or without prejudice; and (2) final judgment herein after the

18   completion and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action,

19   including the time limits for filing any motions or applications for extension of time pursuant to

20   applicable law.

21   5.      DESIGNATING PROTECTED MATERIAL

22           5.1     Manner and Timing of Designations. Except as otherwise provided in this Protective

23   Order, or as otherwise stipulated or ordered, Disclosure or Discovery Material that qualifies for

24   protection under this Protective Order must be clearly so designated before the material is disclosed

25   or produced.

26           Designation in conformity with this Protective Order requires:
27                   (a) for information in documentary form (e.g., paper or electronic documents, but

28   excluding transcripts of depositions or other pretrial
                                                        5 or trial proceedings), that the Producing Party
                                 STIPULATION AND [PROPOSED] PROTECTIVE ORDER
     2315206v.1
     2315206v.1
 1   affix the legend “CONFIDENTIAL” to each page that contains protected material. If only a portion

 2   or portions of the material on a page qualifies for protection, the Producing Party also must clearly

 3   identify the protected portion(s) by making appropriate markings/redactions and by preparing an

 4   accompanying privilege log.

 5                   (b) in the event that a Producing Party makes original documents or materials

 6   available for inspection, that all of the said documents and materials made available for inspection

 7   will be deemed “CONFIDENTIAL”. After the inspecting Party has identified the documents it

 8   wants copied and produced, the Producing Party must determine which documents, or portions

 9   thereof, qualify for protection under this Protective Order. Before producing the documents that the

10   inspecting Party has identified, if the Producing Party deems the documents “CONFIDENTIAL”,

11   the Producing Party must affix the “CONFIDENTIAL” legend to each page that contains Protected

12   Material. If only a portion or portions of the material on a page qualifies for protection, the

13   Producing Party also must clearly identify the protected portion(s) by making appropriate

14   markings/redactions and by preparing an accompanying privilege log.

15                   (c) for testimony given in deposition, that confidentiality designations should be

16   made during the deposition or within 30 calendar days after receipt of the final transcript. Such

17   designation shall be specific as to the portions to be protected. Inadvertent failure of a Party to

18   designate portions of a deposition as CONFIDENTIAL shall not be deemed a waiver, in whole or

19   in part, of that Party’s right to subsequently designate, in writing, portions of the deposition as

20   CONFIDENTIAL at any time during this Action.

21                   (d) for testimony given in other pretrial or trial proceedings, that the Designating

22   Party identify on the record, before the close of the hearing or other proceeding, all protected

23   testimony.

24                   (e) for information produced in some form other than documentary and for any

25   other tangible items, that the Producing Party affix in a prominent place on the exterior of the

26   container or containers in which the information or item is stored, the legend “CONFIDENTIAL.”
27   If only a portion or portions of the information or item warrant protection, the Producing Party, to

28   the extent practicable, shall identify the protected 6portion(s).
                                 STIPULATION AND [PROPOSED] PROTECTIVE ORDER
     2315206v.1
     2315206v.1
 1           5.2.   Inadvertent or Unintentional Production without Prior Designation. Inadvertent or

 2   unintentional production of Protected Material without prior designation as CONFIDENTIAL

 3   shall not be deemed a waiver, in whole or in part, by the Producing Party of the right to

 4   designate the Protected Material as CONFIDENTIAL. The Producing Party may designate, in

 5   writing, previously-produced Protected Material as CONFIDENTIAL at any time during this

 6   Action.

 7   6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS

 8           6.1    Timing of Challenges. Any Party may challenge a designation of confidentiality at

 9   any time. Unless a prompt challenge to a Designating Party’s confidentiality designation is

10   necessary to avoid foreseeable, substantial unfairness, unnecessary economic burdens, or a

11   significant disruption or delay of the litigation, a Party does not waive its right to challenge a

12   confidentiality designation by electing not to mount a challenge promptly after the original

13   designation is disclosed.

14           6.2    Meet and Confer. The Challenging Party shall initiate the dispute resolution process

15   by providing written notice of each designation it is challenging and describing the basis for each

16   challenge. To avoid ambiguity as to whether a challenge has been made, the written notice must

17   recite that the challenge to confidentiality is being made in accordance with this specific paragraph

18   of this Protective Order. The Parties shall attempt to resolve each challenge in good faith and must

19   begin the process by conferring directly (in voice to voice dialogue; other forms of communication

20   are not sufficient) within fifteen (15) calendar days of the date of service of notice. In conferring,

21   the Challenging Party must explain the basis for its belief that the confidentiality designation was

22   not proper and must give the Designating Party an opportunity to review the designated material, to

23   reconsider the circumstances, and, if no change in designation is offered, to explain the basis for the

24   chosen designation.

25           6.3    Judicial Intervention. If after meeting and conferring in good faith and expiration of

26   the fifteen (15) calendar day period, it is determined that the dispute cannot be resolved without
27   judicial intervention, the Designating Party shall file and serve a motion to retain confidentiality

28   within twenty-one (21) days of the initial notice of7 challenge or within fifteen (15) days of the
                                 STIPULATION AND [PROPOSED] PROTECTIVE ORDER
     2315206v.1
     2315206v.1
 1   parties agreeing that the meet and confer process will not resolve their dispute, whichever is earlier.

 2   Each such motion must be accompanied by a competent declaration affirming that the movant has

 3   complied with the meet and confer requirements imposed in the preceding paragraph. In addition,

 4   the Challenging Party may file a motion challenging a confidentiality designation at any time if

 5   there is good cause for doing so, including a challenge to the designation of a deposition transcript

 6   or any portions thereof. Any motion brought pursuant to this provision must be accompanied by a

 7   competent declaration affirming that the movant has complied with the meet and confer

 8   requirements imposed by the preceding paragraph.

 9             Frivolous challenges and those made for an improper purpose (e.g., to harass or impose

10   unnecessary expenses and burdens on other parties) are prohibited.

11             6.4.   Notwithstanding any challenge to the designation of documents as

12   CONFIDENTIAL, all Protected Materials previously designated CONFIDENTIAL shall continue

13   to be treated as subject to the full protections of this Protective Order until one of the following

14   occurs:

15             (a)    The Producing Party who claims that the Protected Materials are CONFIDENTIAL

16   withdraws such designation in writing; or

17             (b)    The Court rules that some or all of the Protected Materials shall no longer be

18   designated as CONFIDENTIAL.

19   7.        PROTECTION OF CONFIDENTIAL MATERIAL

20             7.1    Basic Principles. A Receiving Party may use Protected Material that is disclosed or

21   produced by another Party in connection with this case only for prosecuting, defending, or

22   attempting to settle this litigation. Such Protected Material may be disclosed only to the categories

23   of persons and under the conditions described in this Protective Order. When the litigation has been

24   terminated, a Receiving Party must comply with the provisions of section 11 below (TREATMENT

25   ON CONCLUSION OF ACTION).

26             Protected Material must be stored and maintained by a Receiving Party at a location and in a
27   secure manner that ensures that access is limited to the persons authorized under this Protective

28   Order.                                              8
                                  STIPULATION AND [PROPOSED] PROTECTIVE ORDER
     2315206v.1
     2315206v.1
 1           7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered

 2   by the court or permitted in writing by the Designating Party, a Receiving Party may disclose any

 3   information or item designated “CONFIDENTIAL” only to:

 4                  (a) the Receiving Party’s Outside Counsel of Record in this action, as well as

 5   employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the

 6   information for this litigation and who have signed the “Acknowledgment and Agreement to Be

 7   Bound” that is attached hereto as Exhibit A;

 8                  (b) the officers, directors, partners, associates, secretaries, paralegal assistants and

 9   employees (including House Counsel) of the Receiving Party to whom disclosure is reasonably

10   necessary and who have signed the “Acknowledgment and Agreement to Be Bound” that is

11   attached hereto as Exhibit A;

12                  (c) Experts (as defined in this Protective Order) or Potential Experts of the

13   Receiving Party to whom disclosure is reasonably necessary and who have signed the

14   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit A;

15                   (d) court reporters and their staff, professional jury or trial consultants, mock jurors,

16   and Professional Vendors to whom disclosure is reasonably necessary for this litigation and who

17   have signed the “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit

18   A;

19                  (e) during their depositions, witnesses in the action to whom disclosure is

20   reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”

21   that is attached hereto as Exhibit A, unless otherwise agreed by the Designating Party or ordered by

22   the court. Pages of transcribed deposition testimony or exhibits to depositions that reveal Protected

23   Material must be separately bound by the court reporter and may not be disclosed to anyone except

24   as permitted under this Protective Order. Persons with knowledge may be deposed regarding the

25   information or the subject matter thereof. Only the parties and persons described in this section,

26   including the court reporter and the witness, shall be present at such depositions.
27                  (f) the author or recipient of a document containing the information or a custodian

28   or other person who otherwise possessed or knew9the information.
                                STIPULATION AND [PROPOSED] PROTECTIVE ORDER
     2315206v.1
     2315206v.1
 1           7.3.   Control of Documents. Counsel for any Party shall take reasonable efforts to

 2   prevent unauthorized disclosure of Protected Materials designated as CONFIDENTIAL pursuant to

 3   the terms of this Protective Order. Counsel shall maintain a record of those persons, who have

 4   reviewed or been given access to the Protected Materials along with the originals of the forms

 5   signed by those persons acknowledging their obligations under this Protective Order (see above for

 6   a list of persons who must sign Exhibit A).

 7           7.4    Copies. All copies, duplicates, extracts, summaries, or descriptions (hereinafter

 8   referred to collectively as "Copies") of Protected Materials designated as CONFIDENTIAL under

 9   this Protective Order, or any portion of such Protected Materials, shall be immediately affixed with

10   the designation "CONFIDENTIAL" if the word does not already appear on the copy. All such

11   Copies shall be afforded the full protection of this Protective Order.

12   8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
13           OTHER LITIGATION
             If a Party is served with a subpoena or a court order issued in other litigation that compels
14
     disclosure of any information or items designated in this Action as “CONFIDENTIAL,” that Party
15
     must:
16
                    (a) promptly notify in writing the Designating Party. Such notification shall include
17
     a copy of the subpoena or court order;
18
                    (b) promptly notify in writing the party who caused the subpoena or order to issue in
19
     the other litigation that some or all of the material covered by the subpoena or order is subject to
20
     this Protective Order. Such notification shall include a copy of this Protective Order; and
21
                    (c) cooperate with respect to all reasonable procedures sought to be pursued by the
22
     Designating Party whose Protected Material may be affected.
23
             If the Designating Party timely seeks a protective order in response to a subpoena related to
24
     other litigation, the Party served with the subpoena or court order shall not produce any information
25
     designated in this Action as “CONFIDENTIAL” before a determination by this court, unless the
26
     Party served with the subpoena from other litigation has obtained the Designating Party’s
27

28                                                      10
                                STIPULATION AND [PROPOSED] PROTECTIVE ORDER
     2315206v.1
     2315206v.1
 1   permission. The Designating Party shall bear the burden and expense of seeking protection of its

 2   confidential material.

 3   9.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

 4           If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

 5   Material to any person or in any circumstance not authorized under this Stipulation and Protective

 6   Order, the Receiving Party must immediately (a) notify in writing the Designating Party of the

 7   unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected

 8   Material, (c) inform the person or persons to whom unauthorized disclosures were made of all the

 9   terms of this Protective Order, and (d) request such person or persons to execute the

10   “Acknowledgment of Understanding and Agreement to Be Bound” that is attached hereto as

11   Exhibit A.

12   10.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
13           PROTECTED MATERIAL
             When a Producing Party gives notice within 30 days to a Receiving Party that certain
14
     inadvertently produced material is subject to a claim of privilege or other protection, the Receiving
15
     Party must promptly return, sequester, or destroy the specified information and any copies it has;
16
     must not use or disclose the information until the claim is resolved; must take reasonable steps to
17
     retrieve the information if the Receiving Party disclosed it before being notified; and may promptly
18
     present the information to the court under seal for a determination of the claim. The Producing
19
     Party must preserve the information until the claim is resolved.
20
             If a Producing Party inadvertently or unintentionally produces to a Receiving Party any
21
     document or information without marking it as a CONFIDENTIAL pursuant to this Protective
22
     Order, the Producing Party shall, within 30 days of the discovery of the inadvertent production, give
23
     notice to the Receiving Party in writing and thereafter the Receiving Party shall treat the document
24
     as a CONFIDENTIAL under this Protective Order.
25
             Such inadvertent or unintentional disclosure shall not be deemed a waiver in whole or in
26
     part of the Producing Party's claim of restriction either as to specific documents and information
27
     disclosed or on the same or related subject matter. The inadvertent waiver of the trade secret or
28                                                      11
                                STIPULATION AND [PROPOSED] PROTECTIVE ORDER
     2315206v.1
     2315206v.1
 1   other privilege by any Party as to any document or confidential material shall not constitute or be

 2   construed as a waiver of the trade secret or other privilege as to any other document or item of

 3   confidential material.

 4

 5   11.     TREATMENT ON CONCLUSION OF ACTION

 6           11.1    Order Remains in Effect. All provisions of this Protective Order restricting the use

 7   of Protected Materials designated CONFIDENTIAL shall continue to be binding after the

 8   conclusion of the Action, including the conclusion of any appeal, unless otherwise agreed or

 9   ordered;

10           11.2    Return of CONFIDENTIAL Protected Materials. Within thirty (30) calendar days

11   after the conclusion of this Action, including conclusion of any appeal, all Protected Materials

12   treated as CONFIDENTIAL under this Protective Order, including Copies as defined in paragraph

13   7.4 above, shall be returned to the Producing Party unless: (1) the Protected Materials have been

14   entered as evidence or filed (unless introduced or filed under seal); (2) the Parties stipulate to

15   destruction in lieu of return; or (3) as to CONFIDENTIAL Protected Materials containing the

16   notations, summations, or other mental impressions of the receiving Party, that Party elects

17   destruction. As used in this section, “Protected Material(s)” includes all copies, abstracts,

18   compilations, summaries, and any other format reproducing or capturing any of the Protected

19   Material.

20           11.3.   Whether the Protected Material is returned or destroyed, the Receiving Party must

21   submit a written certification to the Producing Party (and, if not the same person or entity, to the

22   Designating Party) by the 30 day deadline that (1) identifies (by category, where appropriate) all the

23   Protected Material that was returned or destroyed and (2)affirms that the Receiving Party has not

24   retained any copies, abstracts, compilations, summaries or any other format reproducing or

25   capturing any of the Protected Material. Notwithstanding this provision, Counsel are entitled to

26   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,
27   legal memoranda, correspondence, deposition and trial exhibits, expert reports, attorney work

28   product, and consultant and expert work product,12
                                                      even if such materials contain Protected Material.
                                 STIPULATION AND [PROPOSED] PROTECTIVE ORDER
     2315206v.1
     2315206v.1
 1   Any such archival copies that contain or constitute Protected Material remain subject to this

 2   Stipulation and Protective Order as set forth in Section 4 (DURATION).

 3

 4

 5   12.     MISCELLANEOUS

 6           12.1   Right to Further Relief. Nothing in this Protective Order abridges the right of any

 7   person to seek its modification by the court in the future.

 8           12.2   Right to Assert Other Objections. By stipulating to the entry of this Stipulation and

 9   Protective Order, no Party waives any right it otherwise would have to object to disclosing or

10   producing any information or item on any ground not addressed in this Protective Order. Similarly,

11   no Party waives any right to object on any ground to use in evidence any of the material covered by

12   this Protective Order.

13           12.3   Filing Protected Material. Without written permission from the Designating Party or

14   a court order secured after appropriate notice to all interested persons, a Party may not file in the

15   public record in this action any Protected Material. A Party that seeks to file under seal any

16   Protected Material must comply with applicable rules. Protected Material may only be filed under

17   seal pursuant to a court order authorizing the sealing of the specific Protected Material at issue. A

18   sealing order will issue only upon a request establishing that the Protected Material at issue is

19   privileged, protectable as a trade secret, or otherwise entitled to protection under the law.

20           12.4   All civil remedies for breach of this Protective Order are specifically reserved by and

21   are not waived by the Parties.

22           12.5   Any breach of this Protective Order by any person shall be punished as a contempt

23   of court.

24           12.6   This Protective Order shall be governed by and construed in accordance with

25   applicable California state laws.

26           12.7   If any provision of this Protective Order is determined to be unenforceable for any
27   reason, it shall be modified rather than voided, if possible, in order to achieve the intent of the

28                                                      13
                                 STIPULATION AND [PROPOSED] PROTECTIVE ORDER
     2315206v.1
     2315206v.1
 1   Parties in this Action to the extent permitted by law. In any event, all other provisions of this

 2   Protective Order shall be deemed valid and enforceable to the extent permitted by law.

 3           12.8   The individuals signing this Stipulation represent and warrant that they have the

 4   authority to sign this Stipulation on behalf of the respective Party;

 5           12.9   This Stipulation may be executed in one or more counterparts, all of which shall be

 6   considered part of one and the same Stipulation; and

 7           12.10 The Protective Order shall become effective when signed by the Court.

 8

 9

10

11

12

13

14

15                                         [Signature page to follow]

16

17

18

19

20

21

22

23

24

25

26
27

28                                                      14
                                 STIPULATION AND [PROPOSED] PROTECTIVE ORDER
     2315206v.1
     2315206v.1
 1

 2

 3

 4

 5   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 6

 7
      Dated: October 21, 2019                         /s/ Edward L. Fanucchi
 8                                                    Edward L. Fanucchi (authorized e-
                                                      signature)
 9                                                    e.l.fanucchi@qkffirm.com
                                                      QUINLAN, KERSHAW & FANUCCHI,
10                                                    LLP
                                                      2125 Merced Street
11                                                    Fresno, CA93720
                                                      Telephone:     (559) 268-8771
12                                                    Facsimile:     (559) 268-5701
                                                      Counsel for Plaintiff Leroy Mayfield
13

14    Dated: October 21, 2019__________________       /s/ Tarifa B. Laddon
                                                      Tarifa B. Laddon authorized e-signature)
15                                                    tarifa.laddon@faegrebd.com
                                                      FAEGRE BAKER DANIELS LLP
16
                                                      11766 Wilshire Blvd, Suite 750
17                                                    Los Angeles, CA 90025
                                                      Telephone:      (310) 500-2090
18                                                    Facsimile:      (310) 500-2091
                                                      Counsel for Defendant
19                                                    Zimmer Biomet, Inc.
20

21    Dated: October 21, 2019                         /s/ Jianlin Song
                                                      Genese K. Dopson
22                                                    Jianlin Song (authorized e-signature_)
                                                      Wilson Elser Moskowitz Edelman &
23                                                    Dicker LLP
                                                      525 Market Street, Suite 1700
24                                                    San Francisco, CA 94105
                                                      Counsel for Defendant
25                                                    OMNIlife Science, Inc.
26
27

28                                                  15
                                STIPULATION AND [PROPOSED] PROTECTIVE ORDER
     2315206v.1
     2315206v.1
 1                                          PROTECTIVE ORDER

 2           WHEREAS, the Parties to the Stipulation and Protective Order (ECF No. 16) have stipulated

 3   that certain discovery material is and should be treated as confidential, and have agreed to the terms

 4   of this Order. The Parties have further agreed that the submission of any materials designated as

 5   “Confidential” pursuant to this Protective Order must comply with California Rules of Court 2.550

 6   and 2.551, to the extent applicable.

 7

 8   IT IS SO ORDERED.

 9
         Dated:    October 21, 2019                            /s/
10                                                      UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28                                                     16
                                STIPULATION AND [PROPOSED] PROTECTIVE ORDER
     2315206v.1
     2315206v.1
 1                                                EXHIBIT A

 2                        ACKNOWLEDGMENT OF UNDERSTANDING AND
                                AGREEMENT TO BE BOUND
 3

 4
             I, _____________________, hereby acknowledge that I have read the foregoing Stipulation
 5
     and Protective Order dated __________ in the above-captioned action Leroy Mayfield v. Zimmer Bio,
 6
     Inc.; OMNIlife Science, Inc., and DOES 1 through 10, United State District Court for the Eastern
 7
     District of California, Case No. 1:19-cv-00719-DAD-EPG. I understand, and agree to comply with
 8
     and to be bound by, all the terms of this Stipulation and Protective Order; I also understand and
 9
     acknowledge that failure to so comply could expose me to sanctions and punishment in the nature of
10
     contempt. I solemnly promise that I will not disclose in any manner any information or item that is
11
     subject to this Stipulation and Protective Order to any person or entity except in strict compliance
12
     with the provisions of this Stipulation and Protective Order.
13
             I further agree to submit to the jurisdiction of the United States District Court for the Eastern
14
     District of California for matters relating to this Stipulation and Protective Order.
15

16
             Name:                  _______________________________
17
             Job Title:             _______________________________
18
             Employer:              _______________________________
19
             Business Address:      _______________________________
20

21
     Date: ______________________________________
22
     City and State where sworn and signed: _________________________________
23

24
     Signature: ________________________________
25

26
27

28                                                      17
                                 STIPULATION AND [PROPOSED] PROTECTIVE ORDER
     2315206v.1
     2315206v.1
